UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1601


In re: DEANDRE JOHNSON,

                    Petitioner.



             On Petition for Writ of Mandamus. (2:19-cv-00562-RAJ-LRL)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Deandre Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Virginia prisoner Deandre Johnson petitions for a writ of mandamus seeking an

order directing the recusal of the magistrate judge assigned to his 28 U.S.C. § 2254 (2018)

proceeding and directing the district court to grant Johnson relief on his petition. We

conclude that Johnson is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Moreover, mandamus may not be used as a substitute for appeal, In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Johnson is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny Johnson’s petitions for writ

of mandamus and deny all pending motions. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2